El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Las circunstancias que concurren en el presente caso son más o menos análogas a las del No. 3946 que boy lie-mos resuelto. Es una tercería que surge como consecuen-cia del pleito que en cobro de dinero babía entablado F. Fresno & Co., S. en C., v. José Fuentes Valle. Entre otros bienes, se embargó una propiedad que la tercerista Petrona *540Pagan reclama como suya. La acción de tercería se inició en la Corte Municipal de Yabucoa. Obtuvo sentencia a su favor la tercerista y la mercantil demandada apeló a la Corte de Distrito de Humacao, la cual se declaró sin juris-dicción por no alegarse en la demanda el valor de la cosa reclamada. De esta sentencia la tercerista estableció el presente recurso. Una vez elevados los autos, la apelada presentó una moción solicitando la desestimación por no apa-recer de la demanda y como consecuencia de la sentencia, que el valor de la propiedad en litigio excediese de $300.
La moción fué resuelta en julio 9, 1926, en sentido ad-verso a la apelada, por considerarse la cuestión resuelta igual a la que fué objeto en Lebrón v. F. Fresno & Co., S. en C., et al., 35 D.P.R. 700.
Existe, sin embargo, una circunstancia que hay que con-siderar y es que el apelante hace otro señalamiento de error refiriéndose a que la corte inferior erró al no dictar sentencia por las alegaciones.
Se funda el apelante en que la demanda fué jurada y en la contestación no se niega específicamente la segunda alegación, que comprende varios hechos,' entre ellos que la demandante es dueña del inmueble que reclama. Sin embargo, la alegación segunda sólo comprende el hecho esencial de que la tercerista es dueña de la propiedad. Lo demás que se dice son derivaciones del mismo hecho, como lo es la fecha en que se otorgó la escritura de venta de la finca y la descripción de la misma. La contestación fué jurada y la negación rotunda que hace la demandada bajo juramento del hecho esencial alegado, cumple con el estatuto. Este error no existe, pero por las otras razones que se refieren a la cuestión de jurisdicción, debe revocarse la sentencia y devolverse el caso para ulteriores procedimientos no incon-sistentes con esta opinión.